DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-28 are presently under examination. 
Domestic Priority
This application claims priority to U.S. Provisional Patent Application 62/593,802, filed December 1, 2017.  
Information Disclosure Statement
The information disclosure statement (IDS) documents filed are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Objections
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See at least page(s) 34-35.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Guidance Step 1: 
The instantly claimed invention (claims 1, 14, and 27 being representative) is directed to a method/system for generating and reporting checkpoint inhibition responsiveness. Thus, the claim is directed to one of the statutory categories of invention. MPEP 2106.03. 
A. Guidance Step 2A, Prong 1: 
As discussed in the MPEP, abstract ideas include mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations; see MPEP § 2106.04(a)(2), subsection I); certain methods of organizing human activity (see MPEP § 2106.04(a)(2), subsection II); and mental processes (concepts performed in the human mind including an observation, evaluation, judgment, opinion; see MPEP § 2106.04(a)(2), subsection III). In this case, the claimed invention requires: 
In this case, the steps for inputting (genomic information to a trained machine learning classifier), and generating (a checkpoint classification) both rely upon the use of a  machine learning classifier, which is a mathematical concept. Furthermore, the instant specification [pages 22 and 23] teaches various types of machine learning algorithms for classification. Therefore, when read in light of applicant’s own specification, the claimed step clearly encompasses a mathematical concept under the Revised Guidance. See also MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. 
Additionally, the above steps are not limited to any particular acts or operations that would prevent them from being performed in the mind of a scientist using pencil and paper. For example, as no particular size of data has been defined in the claims, the human mind of a scientist (with a pen and paper) is clearly capable of analyzing a limited amount of genomic data using regression analysis (i.e. the most basic type of machine learning classifier) and generating a result.  Accordingly, such steps amount to mental observations and/or evaluations that fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). The recitation of a processor and output device in this claim does not negate the mental nature of these limitations because the claim here merely uses it as a tool to perform the otherwise mental processes. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”). Therefore, the claims recite the judicial exceptions of mathematical concepts and mental processes within the abstract-idea category [Step 2A, Prong 1: YES].
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
reporting the checkpoint…classification...using a graphical user interface;
This step is generically recited and performs the act of outputting data, which amounts to extra-solution activity and/or instructions to “apply” the exception in a generic way because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g) and 2106.05(h). With regard to the generically processor and memories, applicant is reminded that “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application. 

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity. Moreover,  applicant’s own specification teaches that the use of GUI’s for reporting information was well known, routine, and conventional in the art. Therefore, this limitation remains nothing more than insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more.
With regards to the generically recited processor and memories, as explained above, these limitations at best are the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept, and the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when considered in combination, these additional steps/elements do not provide an inventive concept [Step 2B: NO]. 

D. Dependent Claims
Dependent claims 2-12, 15-26, 28 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons.  
Claims 2-7, 13, 15-20, 26, 28 further limit the specificity of the abstract idea or the data used by the abstract idea and therefore are also directed to an abstract idea for reasons discussed above (Step 2A, prong 1 analysis). Claims 8-12, 21-25 further limit the specificity of the GUI. However, this amounts to nothing more than insignificant extra-solution activity for reasons discussed above or are nominal or tangential additions to the claims (for reasons discussed in the Step 2A, prong 2 analysis above). In other words, there is nothing inventive about how the information is being displayed and applicant is invented to present evidence to the contrary. As such, these claims also do not amount to significantly more (for reasons discussed in the Step 2B analysis above). Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. 

Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-28 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims that depend directly or indirectly from claim(s) 1, 14, 27 are also rejected due to said dependency.
Claims 1, 14, 27 recite the term “generating a checkpoint inhibition responsiveness classification…using the trained machine learning classifier, the checkpoint inhibition responsiveness classification predictive of the non-training subject responding to the checkpoint inhibition”. It is unclear as to the metes and bounds of the terms “checkpoint inhibition” and  “checkpoint inhibition responsiveness” such that the artisan would recognize what limiting effects are intended, i.e. what is the nature of the so-called checkpoint “response” and what type of classification is actually generated or predicted. A review of the specification [0033-34] describes a “PD-1 pathway” as an example of checkpoint inhibition and “anti-PD-1 antibodies” as a treatment response. However, examples are not limiting definitions and narrowing limitations found in the specification cannot be imported  into the claims. See MPEP 2111.01. Clarification is requested via amendment. In the interest of advancing prosecution, the Examiner suggests narrowing the scope of this limitation to one or more of the plausible interpretations described by the specification.
Claims 1, 14, 27 recite the term “memories”. It is unclear as to the metes and bounds of this term such that one of skill in the art would recognize what limitation is intended based on common knowledge in the art. In this case, the specification fails to provide any limiting definition for this term that would serve to exclude signals. The Examiner suggests that the instant claims be amended to replace the term memory with a non-transitory computer-readable medium. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-7, 13, 14-20, 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geeleher et al. (Genome Biology 2014, 15:R47, pp. 1-12).
Geeleher teaches a computational method for predicting clinical drug response in patients. Regarding claim(s) 1, 14, 27, Geeleher teaches building a regression model based on tumor gene expression data from patients who had been treated with a drug (docetaxel) [page 2, col. 2], which broadly reads on training a machine learning model as claimed (since regression models are machine learning models) and makes obvious the inputting step (since the artisan would recognize that training a model require inputting data into said model). Geeleher teaches predicting drug sensitivity by applying the regression model to pretreatment breast cancer tumor expression data and generating drug sensitivity values [page 2, col. 2], categorizing (or classifying) individuals into drug sensitivity groups based on ROC curve analysis [page 2, col. 2, Figures 2 and 4, and page 10], and outputting the results in 2D scatter plot graphs [Figure 2 and 4]. 
Geeleher does not specifically teach generating a checkpoint inhibition responsiveness classification, as claimed. However, absent any limiting definition to the contrary, Geeleher makes obvious this feature since the artisan would reasonably interpret the drug sensitivity values as a type of  checkpoint inhibition responsiveness classification. Geeleher does not specifically teach reporting results using a GUI. However, Geeleher teaches the use of a computer running R-software for displaying 2D scatter plot images [Figures 2 and 4, and page 9, col. 2], which makes obvious the use of both a computer processor and a GUI (since the artisan would know computers have displays and that R-software has a GUI).  
Regarding dependent claim(s) 2-7, 13, 15-20, 26, 28, all the aspects of these claims are instantly disclosed or made obvious by the teachings of Geeleher. Regarding claim(s) 2 and 15, Geeleher does not specifically teach one or more of the genes being claimed. However, Geeleher teaches using cells from the Cancer Cell Line Encyclopedia and measuring gene expression using either Affymetrix Human Genome U133A or U133B arrays [page 5, col. 1]. Therefore, it would have been obvious to have modified the teachings of Geeleher by using one or more of the genes being claimed since the artisan would recognize that the gene chips taught by Geeleher provide coverage of the entire human genome, and thus encompass at least the one or more of the genes being claimed. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.
Regarding claim(s) 3, 4, 16, 17, Geeleher teaches the use of microarray gene expression data (i.e. gene sets) as discussed above [and page 9, col. 2] and samples that have been enriched [page 5, col. 1, para. 2].  Regarding claim(s) 5, 6, 18, 19, Geeleher teaches the use of random forest learning algorithms [page 2, col. 2]. Geeleher does not specifically teach using 50,000 trees. However, it is the examiner’s position that this is nothing more than an arbitrary design consideration that does not change the function of the model as claimed, and the court has found that matters relating to ornamentation only (which have no mechanical function) cannot be relied upon to patentably distinguish the claimed invention from the prior art.). In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). See MPEP 2144.  Regarding claim(s) 7, 20, 28, Geeleher teaches predictive sensitivity scores based on the ROC curve analysis as discussed above [and Figure 4], which reads on prediction scores and claimed. Regarding claim(s) 13, 26, Geeleher teaches inputting data into the learning model and training the model as discussed above [and on page 6, col. 1]. For these reasons, Geeleher teaches or suggests all aspects of the instantly rejected claims.

Claims 8-12 and 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geeleher et al. (Genome Biology 2014, 15:R47, pp. 1-12), as applied to claims 1-7, 13, 14-20, 26-28, above, and further in view of Perttunen et al. (US 9454286; filed: 02/09/2004) and Jiang et al. (Genome Biology, 2016, 17:144, pp.1-13).
Geeleher teaches a computational method for predicting clinical drug response in patients, as set forth above. Geeleher additionally teaches statistical threshold values within the graphs [Figures 4, 5] that indicate accuracy cutoffs. 
Geeleher does not specifically teach a graphical user interface that reports feature identifiers as aspects of an annulus sector, wherein an angle of the annulus sector reports the feature importance, an outer radius of the annulus sector reports the feature weight, and a color of the annulus sector reports the feature valence, or a Gini index, as in claims 8-12 and 21-25.
However, Perttunen teaches a user interface comprising regions to visually represent sizes of an item that includes outputting regions shaped as sectors of an annulus and substantially convex shapes based on input data [Abstract, Col. 3-4, and Figures 1-14]. Additionally, Jiang teaches a method and program (GiniClust) for clustering gene expression data by generating Gini index values associated with gene expression data sets [page 2, col. 1, Figures 1 and 2] and annular shapes showed weighted associations of the data using Gini indexes [Figure 3B].
 Therefore, it would have been obvious to have modified the teachings of Geeleher by graphically representing gene expression data using color coded annulus sectors, and Gini index values, as taught by Perttunen and Jiang, since the artisan would recognize that such tools are routinely used for organizing and presenting data to the user and can be predictably applied to any types of data sets, as suggested by Perttunen.  The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
Van Allen et al. (Science. 2015 October 9; 350(6257): 207–211), which teaches computational methods for analyzing genomic correlates for response to CTLA-4 antigens. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619